Citation Nr: 0127730	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  97-06 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a neck disorder.

2. Entitlement to service connection for residuals of trench 
foot.

3. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

4. Entitlement to an increased evaluation for residuals of a 
right herniorrhaphy with a painful and tender scar, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1943 to October 
1945.  He participated in several battles and campaigns and 
received the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The veteran was afforded hearings before RO personnel in 
March 1997 and in March 2000.  Transcripts of these hearings 
have also been associated with the claims folder.  At the 
March 1997 hearing, the veteran withdrew the issue of service 
connection for neuritis.

In November 2000, the Board remanded the case to allow the RO 
to schedule a Travel Board hearing.  A hearing was held 
before the undersigned Member of the Board sitting in 
Philadelphia, Pennsylvania, in July 2001.  A transcript of 
the hearing testimony has been associated with the claims 
file.

The Board notes that the veteran raised the issue of 
entitlement to service connection for a sleep disorder at his 
July 2001 hearing.  This issue has not been properly 
developed for appellate review and the Board, therefore, 
refers it to the RO for appropriate action.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.

In August 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant 
who files a substantially complete application for VA 
benefits."  See 66 Fed. Reg. 46520 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

I.  Entitlement to service connection for a neck disorder 
and for residuals of trench foot.

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

Pursuant to 38 U.S.C.A. § 1154(b), VA will accept the combat 
veteran's account of injury incurred during combat as 
sufficient proof of service incurrence, even if no official 
record of such incurrence exists, unless there is clear and 
convincing evidence to the contrary.  It must be noted, 
however, that the presumption afforded under section 1154(b) 
deals only with the question of whether an injury occurred in 
service, and not the question of either current disability or 
nexus to service, as to both of which competent medical 
evidence is generally required.  In sum, section 1154(b) does 
not presumptively establish service connection for a combat 
veteran; rather, it relaxes the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); see also Wade v. West, 11 Vet. 
App. 302 (1998); Velez v. West, 11 Vet. App. 148 (1998); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  There must still 
be medical evidence showing a nexus between a current 
disability and the reported service incident.

With regard to the first issue set forth on the title page, 
the threshold medical question in this case is the nature of 
the veteran's current neck disorder and whether this disorder 
is related to an incident of the veteran's military service, 
including his exposure to cold conditions.  Given the 
veteran's testimony concerning cold exposure during World War 
II and his current symptoms which indicate the presence of 
cold sensitivity of the neck area, the veteran should be 
afforded an examination to resolve this matter.  See Horowitz 
v. Brown, 5 Vet. App. 217 (1993) (where there is a reasonable 
possibility that a current condition is related to or is a 
residual of a condition experienced in service, the Board 
should seek "a medical opinion as to whether [the 
claimant's] current disabilities are in any way related to or 
a residual of those experienced in service.")  Medical 
expertise informed by full review of the history and 
appropriate testing and examination is required.

With regard to the second issue set forth on the title page, 
the threshold medical question is whether the veteran 
currently suffers from any residuals of trench foot.  The 
veteran has testified that his feet were exposed to cold and 
wet conditions during World War II, and he has testified that 
he suffers from swelling and "unbearable" pain of his feet.  
The veteran has stated that he must wear cushioned and padded 
shoes to compensate for his symptoms.  Accordingly, the Board 
finds that the veteran should be provided with an examination 
to assess whether he manifests any current residuals of 
trench foot.

II.  New and material evidence to reopen a claim for 
service connection for a back disorder.

Regarding the third issue, the RO denied the appellant's 
claim for service connection for a back disability in June 
1989.  This decision was affirmed by the Board in a November 
1990 decision.  The veteran has claimed that his back 
disorder is related to spinal anesthesia that he underwent 
for his hernia operation in service.  In its November 1990 
decision, the Board denied the veteran's claim on the basis 
that service medical records did not show any complaints, 
diagnosis, or findings related to a back disorder, or to any 
complications arising from his in-service hernia operation.  
Moreover, the veteran had not submitted evidence showing 
continuity of symptomatology since separation from active 
duty.  

Careful review of the veteran's claims folder reveals that 
there are outstanding medical records that must be considered 
before a determination of the veteran's claim to reopen can 
be made.  Specifically, a January 1987 medical record from 
the Allentown VA OPC indicates that the veteran underwent a 
back x-ray at the Pottsville Hospital.  This record has not 
been associated with the claims folder.  An August 1989 
letter from the veteran indicates that there are relevant 
medical records in the custody of the Department of 
Transportation, where he was employed.  The veteran also 
indicated in May 1990 that he had undergone an x-ray 
examination provided by an employer "while stricken on the 
job."  It does not appear that an attempt to obtain these 
records has been made.  Additionally, in May 1990, the 
veteran indicated that he had received treatment from several 
chiropractors "through the years," including Doctors 
Minnich and Bernan, records from whom are not associated with 
the claims folder.  An undated statement from the veteran 
also indicated that he had received treatment from Dr. Reigh 
in Reading, Pennsylvania, who referred him to Dr. George.  It 
does not appear that any such medical records have been 
associated with the claims folder as yet.  Most recently, at 
the time of the veteran's hearing in July 2001, he testified 
that he had taken an MRI of his back to the Wilkes Barre VAMC 
four years ago, where it had been lost.  An attempt to 
relocate this MRI report is warranted.

Before determining whether or not to reopen the appellant's 
claim for service connection for a back disorder, all such 
pertinent private and VA medical records must be obtained and 
considered.

III.  Entitlement to an increased evaluation for residuals of 
a right herniorrhaphy with a painful and tender scar, 
currently evaluated as 10 percent disabling.

In this case, the record reveals that the veteran was last 
afforded a VA examination to assess the severity of his 
service-connected residuals of right herniorrhaphy with a 
painful and tender scar in April 1997.  The Board concludes 
that in order to comply with VA's duty to assist and because 
the evidence of record with regard to the issue on appeal is 
stale, he is entitled to a current VA examination.  A current 
examination would be helpful to ascertain the current 
severity of residuals of the right herniorrhaphy.  Thus, in 
order to give the veteran every consideration with respect to 
the present appeal, it is the Board's opinion that this 
matter should be remanded in order for the appellant to be 
afforded a current VA examination.

Moreover, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument, including a more detailed statement from his 
private treating physician on the etiology of viral 
hepatitis.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
Finally, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify all physicians who have provided 
him with relevant treatment for all of 
the claims on appeal.  After securing the 
necessary releases, the RO should make 
all reasonable efforts to obtain medical 
records, not already associated with the 
claims file, from all sources identified 
by the veteran, to include treatment 
records from the Pottsville Hospital, 
medical records in the custody of the 
Department of Transportation or any other 
employer, treatment records from Drs. 
Reigh and George, any missing records 
from the Wilkes Barre VAMC, and treatment 
records from chiropractors, including 
Drs. Minnich and Bernan.  To the extent 
the attempts to obtain records are 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran should also be 
informed of the negative results.  
38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are fully 
met.

3.  Thereafter, the RO should make 
arrangements for the veteran to be scheduled 
for an examination by an appropriate 
specialist to determine the nature and 
severity of any neck or throat disorder which 
may be due to cold injury and for residuals 
of trench foot.  The claims folder must be 
made available to the examiner.  The examiner 
should elicit a detailed history from the 
veteran concerning his military history and 
the history of his neck disorder.  The 
examiner should identify any related 
disability which is present and describe the 
nature and progress of any pathology which 
has been identified.  After reviewing the 
records and examining the veteran, the 
examiner is requested to express opinions as 
to the following questions:

? What is the apparent/likely date of 
onset and etiology of any neck or 
throat pathology identified?

? Are there any findings which are at 
least as likely as not attributable to 
trench food?

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner(s). 

4.  Regarding whether new and material 
evidence has been presented, sufficient to 
reopen a claim for service connection for 
a back disorder, once all records and 
notice provisions are satisfied, this 
issue should be readjudicated.

5.  Thereafter, if the claim for service 
connection for a back disorder is 
reopened, the claims file, to include 
records obtained pursuant to the above, 
if any, should be directed to an 
appropriate VA physician for a medical 
opinion regarding the date of onset and 
etiology of the veteran's back disorder.  
The physician should also offer an 
opinion as to whether it is at least as 
likely as not that the veteran's back 
disorder is due to any incident of the 
veteran's military service?  If the 
physician determines that examination of 
the veteran would be helpful in 
responding to these matters, the veteran 
should be scheduled for examination.

6.  The veteran should also be scheduled 
for an examination to determine the 
nature and severity of his residuals of a 
right herniorrhaphy with a painful and 
tender scar.  The claims file must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests and studies should be 
performed.  The size of the scar or 
hyperpigmentation should be measured and 
reported in inches.  In addition, the 
examiner is requested to comment as to 
whether the scar (1) is poorly nourished, 
with repeated ulceration, (2) is tender 
and painful on objective demonstration, 
and/or (3) produces limitation of 
function of the body part which it 
affects.

7.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

8.  The RO should then readjudicate these 
issues on appeal.  In the event any 
benefit sought is not granted, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


